Rejoined claims
1.	Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-13 and 19, previously withdrawn from consideration as a result of an election/species, hereby rejoined under 37 CFR 1.104.
Because claims 9-13 and 19, previously withdrawn from consideration under 37 CFR 1.142, has been rejoined. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
2.	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a stretchable display panel. The closet prior arts, Chen (CN 106898635 A), Li (US 20200193899 A1), Park (US 20160226024 A1), and Jang (US 20200203608 A1), individually or in combination, discloses a stretchable display panel having a plurality of first regions and a plurality of second regions alternately arranged, comprising: a stretchable base substrate; a plurality of first light emitting elements and a plurality of first driving circuits for driving light emission of the plurality of first light emitting elements; and a plurality of second light emitting elements 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691